PRESENT: All the Justices

KIRK SOSEBEE, ET AL.
                                                              OPINION BY
v. Record No. 190620                               CHIEF JUSTICE DONALD W. LEMONS
                                                             JUNE 11, 2020
FRANKLIN COUNTY SCHOOL BOARD


                   FROM THE CIRCUIT COURT OF FRANKLIN COUNTY
                               Clyde H. Perdue, Jr., Judge

       In this appeal, we consider whether the Circuit Court of Franklin County (the “circuit

court”) erred when it denied a request for declaratory and injunctive relief to bar enforcement of

the local school board’s policy requiring parents to provide a birth certificate and proof of

residence in the county for any child who is homeschooled.

                                     I. Facts and Proceedings

                                   A. The School Board Policy

       The facts of this case are undisputed. This appeal involves a dispute between Kirk and

Kristen Sosebee (the “Sosebees”), the parents of K.L.S. and another child, both of whom are

“homeschooled,” and the Franklin County School Board (the “Board”). On July 10, 2017, the

Board amended its Home Instruction Policy (the “Policy”) to require parents who notify the

Board of their intent to homeschool to “provide a certified copy of the students’ birth certificate

and proof of residency” for “[s]tudents who have not previously been enrolled in the school

division.”

                                        B. The Complaint

       In May 2018, the Sosebees filed a complaint for declaratory judgment and injunctive

relief in the circuit court, alleging the amended Policy was contrary to Code § 22.1-254.1 (the

“Homeschool Statute”). The Sosebees requested a declaration that the Board’s Policy was “ultra
vires,” “inconsistent with [Code] § 22.1-254.1 and violates [Code] § 22.1-78.” The Sosebees

sought to enjoin the Board “from implementing or enforcing [the Policy] on or after August 15,

2018.”

          According to their complaint, in June 2017, the Sosebees had “completed a ‘Virginia

Notice of Intent to Provide Home Instruction’ (“Notice”) for the 2017-2018 school year.” The

Superintendent of Franklin County Public Schools (“FCPS”) received the Notice prior to the

Policy being amended. In August 2017, the Sosebees received a letter from the Superintendent’s

office requesting a copy of K.L.S.’ birth certificate and proof of residency “[b]ecause of a policy

change.”

         Over the next several months, the Sosebees’ attorney and the Board’s attorney exchanged

a series of letters about the Notice. The Sosebees maintained that the Homeschool Statute did

“not require the submission of” a “birth certificate and proof of residence.” The Board reiterated

the requirement to provide the additional documentation. The Board also informed the Sosebees

that their “home school application w[as] denied” “[u]ntil FCPS [received] those documents.”

         The Sosebees responded that Virginia law “does not authorize superintendents to

‘approve’ notices—merely to receive them—and that there was no question that the Sosebees’

notice had been received by the superintendent prior to August 15[, 2017].” The Board then

acknowledged “that FCPS can’t approve or deny home schooling” but reiterated FCPS’ “request

for proof of residency” and “a birth certificate” pursuant to the amended Policy. The Board also

warned that, “[w]ithout these items, FCPS does not have enough information to acknowledge the

homeschool request and [the Sosebees] will be subject to Compulsory Attendance where Court

intervention may be warranted.”




                                                 2
       According to the complaint, in November 2017, the Board determined that the amended

Policy would not apply for the 2017-2018 school year because the Sosebees filed their Notice

“prior to the new policy going into effect” on July 10, 2017. The Board explained that “the new

policy will apply” “for the 2018/2019 school year and future years.” The Sosebees planned to

provide home instruction for the 2018-2019 school year. They maintained that they were not

required by statute to provide the documentation set forth in the amended Policy, so they filed

their complaint prior to the August 15, 2018 notice of intent deadline.

                                          C. The Hearing

       In June 2018, the Board filed its answer. The circuit court held an ore tenus hearing in

December 2018. Mrs. Sosebee testified that she “submitted a notice of intent to provide home

instruction to K.L.S.” for the 2018-2019 school year in July 2018 (the “2018 Notice”). The 2018

Notice provided “K.L.S.’s age (6 years old),” included the Sosebees’ home address, and

indicated that Mrs. Sosebee “possessed a high school diploma or higher.” The 2018 Notice also

provided “a list of subjects that would be covered during the 2018-2019 school year.” Mrs.

Sosebee testified that she “ha[d] been providing home instruction to K.L.S. during the 2018-2019

school year.” The 2018 Notice was admitted into evidence without objection.

       At the conclusion of the hearing, the circuit court denied the declaratory and injunctive

relief sought by the Sosebees. In its final order, the circuit court found the Board’s “policy

requiring a birth certificate and proof of residency for those who notice an intent to home school

pursuant to Va. Code § 22.1-254.1 is not contrary to the Code.” The circuit court also found the

Board “is given statutory authority to create policy pursuant to Va. Code § 22.1-78.” The circuit

court held that the Board’s “policy is not ultra vires,” and that the Policy addressed the “valid




                                                 3
public policy of ensuring the children monitored by the [the Board] are between the ages of five

(5) and eighteen (18) and are residents of Franklin County.”

       The Sosebees appealed to this Court, and we granted an appeal on the following

assignments of error:

           1. The Circuit Court misconstrued clear statutory language in holding
              that the School Board’s local policy was consistent with Code
              § 22.1-254.1. Virginia law states that parents may homeschool
              when they submit a written notice containing certain statutorily-
              required information to their local public school Superintendent.
              The Sosebees gave their Superintendent a written notice with this
              information, and also included their child’s name, age, and home
              address. The School Board adopted a policy which amends the
              state’s homeschool statute to also require a birth certificate and
              proof of residency. The power to amend statutes is the power to
              make law; that power rests squarely and solely with the General
              Assembly, not school boards.

           2. The Circuit Court misconstrued clear statutory language in holding
              that the School Board’s policy was permitted by Code § 22.1-78.
              School boards may adopt regulations consistent with state statutes
              for their own government, the management of official business,
              and the supervision of schools. Code § 22.1-78. The Board’s
              policy rejects notices of intent that otherwise comply with the
              homeschool statute, but nothing in that statute grants school boards
              or officials any discretion over the content of homeschool notices.

           3. The Circuit Court erred in holding that the Board's local policy was
              not ultra vires and that it was permissible because it furthered
              public policy. School boards only possess powers granted by the
              General Assembly expressly or by necessary implication. A policy
              that goes beyond those powers, or criminalizes lawful conduct, is
              ultra vires. The Board’s policy threatens families who submit all
              statutorily-required information with prosecution, unless they also
              submit a birth certificate and proof of residency.

                                          II. Analysis

                                    A. Standard of Review

       “Statutory interpretation presents a question of law, which we review de novo.”

Chamberlain v. Marshall Auto & Truck Ctr., Inc., 293 Va. 238, 242 (2017). We also review the



                                                4
circuit court’s “application of law to undisputed facts de novo.” Id. Additionally, the “decision

whether to grant [or deny] injunctive relief . . . will not be disturbed on appeal unless it is plainly

wrong.” Nishanian v. Sirohi, 243 Va. 337, 340 (1992).

                                       B. Code § 22.1-254.1

       The General Assembly has set forth the requirements for providing home instruction of

children in Code § 22.1-254.1. We turn first to whether the Board’s Policy is consistent with this

statute. Code § 22.1-254.1 provides in relevant part:

           A. When the requirements of this section have been satisfied,
              instruction of children by their parents is an acceptable alternative
              form of education under the policy of the Commonwealth of
              Virginia. Any parent of any child who will have reached the fifth
              birthday on or before September 30 of any school year and who
              has not passed the eighteenth birthday may elect to provide home
              instruction in lieu of school attendance if he (i) holds a high school
              diploma; (ii) is a teacher of qualifications prescribed by the Board
              of Education; (iii) provides the child with a program of study or
              curriculum which may be delivered through a correspondence
              course or distance learning program or in any other manner; or (iv)
              provides evidence that he is able to provide an adequate education
              for the child.

           B. Any parent who elects to provide home instruction in lieu of
              school attendance shall annually notify the division superintendent
              in August of his intention to so instruct the child and provide a
              description of the curriculum, limited to a list of subjects to be
              studied during the coming year, and evidence of having met one of
              the criteria for providing home instruction as required by
              subsection A. Effective July 1, 2000, parents electing to provide
              home instruction shall provide such annual notice no later than
              August 15. Any parent who moves into a school division or begins
              home instruction after the school year has begun shall notify the
              division superintendent of his intention to provide home instruction
              as soon as practicable and shall thereafter comply with the
              requirements of this section within 30 days of such notice. The
              division superintendent shall notify the Superintendent of Public
              Instruction of the number of students in the school division
              receiving home instruction.




                                                   5
            C. The parent who elects to provide home instruction shall provide
               the division superintendent by August 1 following the school year
               in which the child has received home instruction with either (i)
               evidence that the child has attained a composite score in or above
               the fourth stanine on any nationally normed standardized
               achievement test, or an equivalent score on the ACT, SAT, or
               PSAT test or (ii) an evaluation or assessment which the division
               superintendent determines to indicate that the child is achieving an
               adequate level of educational growth and progress . . . .

       “When the language of a statute is unambiguous, we are bound by the plain meaning of

that language.” Conyers v. Martial Arts World of Richmond, Inc., 273 Va. 96, 104 (2007).

Additionally, “we must give effect to the legislature’s intention as expressed by the language

used unless a literal interpretation of the language would result in a manifest absurdity.” Id.

       The first sentence of Code § 22.1-254.1 makes it clear that this statute sets forth the

requirements parents must meet in order to homeschool their children, and compliance with

those requirements is sufficient to establish “an acceptable alternative form of education” in the

Commonwealth. Central to this appeal is the notice requirement found in subsection B, which

provides that “[a]ny parent who elects to provide home instruction in lieu of school attendance

shall annually notify the division superintendent” of his intention to do so “no later than August

15” for the coming academic year in which the home instruction will occur. Code § 22.1-

254.1(B) (emphasis added). A parent’s annual notice of intent to homeschool must include “a

description of the curriculum, limited to a list of subjects to be studied during the coming year,”

and “evidence of having met one of the criteria for providing home instruction as required by

subsection A.” Id. In addition to providing evidence of satisfying one of the “criteria for

providing home instruction,” the statute requires the parent to submit evidence of a child’s

educational progress to the division superintendent at the end of the school year. Code § 22.1-

254.1(C).




                                                 6
       Accordingly, if a parent satisfies the notice requirement and meets the two evidentiary

requirements, then she is statutorily authorized to homeschool her child. There is no statutory

requirement that a parent provide a child’s birth certificate or proof of residency. Code § 22.1-

254.1. Therefore, we hold the Board’s Policy requiring such documentation is inconsistent with

Code § 22.1-254.1.

                                        C. Code § 22.1-78

       We next turn to the trial court’s holding that the Board had the authority to establish its

Policy pursuant to Code § 22.1-78. That statute provides:

               A school board may adopt bylaws and regulations, not inconsistent
               with state statutes and regulations of the Board of Education, for its
               own government, for the management of its official business and
               for the supervision of schools, including but not limited to the
               proper discipline of students, including their conduct going to and
               returning from school.

Code § 22.1-78.

       School boards only have those powers expressly granted or necessarily implied by

statute. See Kellam v. School Bd. of City of Norfolk, 202 Va. 252, 254 (1960) (explaining that

school boards “constitute public quasi corporations that exercise limited powers and functions of

a public nature granted to them expressly or by necessary implication, and none other”). Article

VIII, Section 7 of the Constitution of Virginia grants school boards the general power of “[t]he

supervision of schools in each school division.” The authority delegated to school boards under

Code § 22.1-78 is limited in nature. As relevant to this appeal, a school board may adopt

regulations “not inconsistent with state statutes . . . for the supervision of schools.” Code § 22.1-

78. As we have stated above, the Policy is inconsistent with Code § 22.1-254.1.

       Upon examination of the relevant statutes and constitutional provisions, it is clear that a

school board’s authority to adopt regulations “for the supervision of schools” means for the



                                                  7
supervision of public schools, not home instruction. The Homeschool Statute is codified in

Chapter 14 of Title 22.1 of the Code. That chapter begins with Code § 22.1-254, which draws a

distinction between “public schools” and “home instruction . . . as described in § 22.1-254.1.”

See Code § 22.1-254(A). Additionally, the sections surrounding Article VIII, Section 7 apply to

public schools. See, e.g., Va. Const. art. VIII, §§ 1 through 8. Accordingly, we hold the Board

did not have authority to adopt its Policy pursuant to Code § 22.1-78 because that statute only

allows school boards to adopt regulations for the supervision of public schools.

                                         III. Conclusion

       For the reasons stated, we will reverse the judgment of the circuit court and remand this

case for entry of a judgment declaring that the amended Policy is inconsistent with Code § 22.1-

254.1, and entry of an injunction enjoining the Board from enforcing the amended Policy.

                                                                         Reversed and remanded.




                                                8